Exhibit 10.2

Non-Employee Director Compensation Policy

(Effective 1/24/14)

Compensation for Non-Employee Directors

Directors of Destination Maternity Corporation (the “Company”) who are also our
employees receive no additional compensation for serving as a director or as a
member of any Committee of the Board of Directors. Our current arrangements for
non-employee directors are as follows:

 

  (a) The Company pays each non-employee director a retainer of $12,500 per
quarter. Non-employee directors are not compensated for participation in
meetings.

 

  (b) Upon conclusion of the annual meeting of stockholders each year, the
Company grants each non-employee director 4,000 shares of restricted stock
pursuant to the Company’s 2005 Equity Incentive Plan that will vest on the
earlier of: (1) one year from the date of grant or (2) one day before the
Company’s next Annual Meeting of Stockholders, subject to acceleration in the
event of the non-employee director’s death or disability or upon a change in
control of the Company.

 

  (c) The Chair of each of the Audit Committee, the Compensation Committee, and
the Nominating and Corporate Governance Committee, and each non-employee
director who is a member of a Committee (including the Chair) is paid a
quarterly retainer at the rates reflected in the below table:

 

Committee / Position

   Quarterly
Retainer  

Audit Committee

  

Chair

   $ 3,750   

Member

   $ 1,875   

Compensation Committee

  

Chair

   $ 3,750   

Member

   $ 1,250   

Nominating and Corporate Governance Committee

  

Chair

   $ 2,500   

Member

   $ 1,250   

 

  (d) Board members are also reimbursed for their reasonable travel expenses
incurred to attend meetings of our Board of Directors or Committees of the Board
of Directors on which they serve.

Also, our Non-Executive Chairman is entitled to the following additional
compensation:

 

  (a) an additional retainer of $6,250 per quarter; and

 

  (b) an additional 2,000 shares of restricted stock granted upon election or
reelection of the Non-Executive Chairman to that position by the Board following
the annual meeting of stockholders each year, that will vest on the earlier of:
(1) one year from the date of grant or (2) one day before the Company’s next
Annual Meeting of Stockholders, subject to acceleration in the event of the
Non-Executive Chairman’s death or disability or upon a change of control of the
Company.